6 A.3d 435 (2010)
204 N.J. 30
In the Matter of Nedum C. EJIOGU, an Attorney at Law (Attorney No. XXXXXXXXX).
D-26 September Term 2010, 067100
Supreme Court of New Jersey.
October 27, 2010.


*436 ORDER
This matter having been duly presented to the Court, it is ORDERED that NEDUM C. EJIOGU of BLOOMFIELD, who was admitted to the bar of this State in 1992, and who was suspended from the practice of law for a period of one year, retroactive to July 19, 2001, by Order of this Court filed January 16, 2009, be restored to the practice of law, effective immediately; and it is further
ORDERED that NEDUM C. EJIOGU shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court.